IN THE COURT OF APPEALS OF IOWA

                                    No. 14-0012
                                Filed May 14, 2014

IN THE INTEREST OF K.G.,
      Minor Child,

J.B., Father,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Webster County, Angela L. Doyle,

District Associate Judge.



       J.B. appeals the juvenile court order terminating his parental rights.

AFFIRMED.



       Justin T. Deppe of Deppe Law Office, Jewell, for appellant.

       J.B., Rockwell City, pro se appellant.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Cori Kuhn-Coleman, County Attorney, and Jordan Brackey,

Assistant County Attorney, for appellee.

       Darren D. Driscoll, Fort Dodge, for mother.

       Sarah L. Smith of Bennett, Crimmins & Smith, Fort Dodge, guardian ad

litem and attorney for minor child.



       Considered by Vaitheswaran, P.J., and Tabor and Bower, JJ.
                                           2



BOWER, J.

          J.B. appeals the juvenile court order terminating his parental rights. He

claims he has maintained significant contact with the child, the child can be

returned to his care, and termination is not in the child’s best interests. We find

termination to be in the best interests of the child. We affirm.

I.        Background Facts and Proceedings

          On December 23, 2013, the juvenile court terminated J.B.’s parental

rights.     Termination was the last step in a long succession of judicial

interventions. The family first came to the attention of the department of human

services (DHS) after receiving information that K.G.’s siblings had witnessed J.B.

choking their mother. While this incident was being investigated, DHS received

another report of J.B. assaulting the mother.          The children, including K.G.,

witnessed the second assault, and one of the children was injured as a result of

J.B.’s actions. A no-contact order was entered; however J.B. and the mother

violated the order on several occasions.

          J.B. has a long history of incarceration dating back to 1998. He was also

convicted of multiple charges1 on November 19, 2012, and sentenced to a term

not to exceed five years in prison, but was released on August 9, 2013. Shortly

after his release, J.B. contacted DHS to initiate contact with K.G. J.B. became

hostile after he was informed the no-contact order prevented him from seeing

K.G. The no-contact order was modified on October 31, 2013, and J.B. was

allowed to have visits. Only three one-hour visits have occurred. During the


1
 These charges include interference with official acts inflicting bodily injury, domestic
abuse assault causing bodily injury, and child endangerment resulting in bodily injury.
                                         3



visits, it was reported that K.G. called J.B. by his first name, did not recognize

J.B. as his father, and expressed indifference to his presence.

II.    Scope and Standard of Review

       Our review of termination proceedings is de novo. In re A.B., 815, N.W.2d

764, 773 (Iowa 2012). We give weight to the factual findings of the juvenile

court, particularly on matters of credibility, but we are not bound by them. Id.

III.   Discussion

       The juvenile court terminated J.B.’s parental rights on the grounds found

in Iowa Code section 232.116(1)(e) and (h) (2013). In a termination proceeding,

we engage in a three-step process. In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).

First, we consider the grounds in section 232.116(1).         Id.   If a ground for

termination exists, we consider the best interests of the child under section

232.116(2). Id. Finally, we consider the permissive exceptions under section

232.116(3). Id.

       Section 232.116(1)(h) allows termination of parental rights when the child

is three years of age or under, has been adjudicated in need of assistance, and

has been removed from the parent’s custody for at least six of the previous

twelve months or for six consecutive months. K.G. is under three years of age

and has been adjudicated in need of assistance. J.B. has not had custody of

K.G. for any of the previous twelve months, and has only had minimal contact

with K.G. since the second domestic abuse incident.         Therefore, grounds for

termination exist.
                                              4



       Turning to section 232.116(2), we must consider the best interests of the

child. In doing so, we “give primary consideration to the child’s safety, to the best

placement for furthering the long-term nurturing and growth of the child, and to

the physical, mental, and emotional condition and needs of the child.” Iowa Code

§ 232.116(2). We find termination is in K.G.’s best interests. J.B. has a long

history of substance abuse and incarceration, creating a climate of uncertainty for

K.G. J.B. has also failed to establish a relationship with K.G. as evidenced by

K.G.’s indifference to him during visits. Most importantly, J.B. has a history of

violence, unresolved substance abuse, and domestic violence, which was

witnessed by K.G.          J.B. continues to display a propensity for conduct

incompatible with parenthood by using abusive language with DHS caseworkers

and refusing to participate in services.

       Finally, we consider whether the permissive exceptions in section

232.116(3) apply to this case. We find they do not. J.B. relies upon the fact K.G.

has been placed in the legal custody of a relative, namely the child’s mother. 2

Iowa Code §232.116(3)(a). Placement of the child in one parent’s home does

not preclude termination of the other parent’s rights. See In re N.M., 491 N.W.2d




2
  In his brief, J.B. provides us with no analysis of any of the code sections, no argument
of the specific facts of his case, and cites to no cases other than a generic citation to “all
case law derived from these code sections.” J.B. raises the bare minimum required to
allow us to review the facts of the case and comprehend the facts he believes support
his claims. Petitions on appeal are to substantially comply with Form 5 of Iowa Rule of
Appellate Procedure 6.1401. See In re J.A.D.-F., 776 N.W.2d 879, 883 (Iowa Ct. App.
2009). Though the streamlined procedure does not require an exhaustive review of the
evidence, nor citation to the record, general conclusions are not sufficient. Id. As we
noted in In re J.A.D.-F., J.B. does little more than say “I appeal”, and though this is not a
technical violation of the rules, it requires the court to divine his arguments and fails to
instruct us as to where we should focus our review.
                                          5



153, 155 (Iowa 1992). Considering the best interests of K.G., the past necessity

for a no-contact order, the limited relationship between J.B. and K.G., and J.B.’s

violent history, termination of J.B.’s parental rights is warranted.

       AFFIRMED.